Citation Nr: 1421561	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to May 13, 2009, and in excess of 20 percent thereafter. 

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right leg.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion

		


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran's DD 214 reflects that the Veteran had active duty service from February 1991 to September 2006, with additional prior periods of active and inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 (mailed March 2007) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO granted service connection for degenerative disc disease of the lumbar spine to include right leg pain with a disability rating of 10 percent, effective October 1, 2006.  In a March 2008 (mailed April 2008) rating decision, the RO assigned a separate 10 percent disability rating for L5-S1 radiculopathy of the right leg, effective October 1, 2006.  The Board remanded the Veteran's claims in January 2010 for additional development.  In a November 2011 rating decision, the RO increased the disability rating for degenerative disc disease of the lumbar spine to 20 percent, effective June 29, 2010.  The RO also assigned a separate 10 percent disability rating for lumbar radiculopathy of the left lower extremity, effective November 13, 2009.  The RO informed the Veteran in the rating decision that the decision pertaining to the radiculopathy of the left lower extremity was ancillary to and inextricably intertwined with the degenerative disc disease of the lumbar spine issue on appeal.  He was also informed that "[n]o further action is required."  Accordingly, that matter is also before the Board on appeal.  The Board again remanded the Veteran's claims in March 2012 for further development.  The case has been returned to the Board for appellate consideration.  

The Veteran testified at a May 2009 travel board hearing before the undersigned Veterans Law Judge (VLJ) in Columbia, South Carolina.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression and entitlement to service connection for erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran raised these issues in a May 2009 VA Form 21-4138.  These issues were also referred in the March 2012 Board decision.  Therefore, the Board does not have jurisdiction them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file reflects that the October 2012 Supplemental Statement of the Case (SSOC) was returned as undeliverable.  The October 2012 SSOC was mailed to the address on G Rd., however, VBMS reflects another address on H. Dr.  It is unclear if either of these addresses is the Veteran's current address.  To ensure that the Veteran has been afforded all possible due process, remand is required to provide the Veteran with a copy of the October 2012 SSOC.    

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and/or his representative and attempt to verify his current address.  Once the Veteran's current address is verified, send him a copy of the October 2012 SSOC.  

2.  If the Veteran and/or his representative do not provide a current address, mail a copy of the October 2012 SSOC to the address listed in VBMS (currently the H. Dr. address).  

3.  Afford the Veteran and his representative an opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


